Gaseecl1] B8ervO8SSE4FRates KH Daocunentts7ol FtdedcdG72 BBY29 Paagel bbt2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oo x
MALIBU MEDIA, LLC,
Case No. 1:18-cv-08694-PGG
Plaintiff,
VS.

JEREMY SANDERS,

Defendant. :
-- -- x

 

ORDER ON PLAINTIFF’S MOTION FOR ALTERNATE SERVICE OF ORDER TO
SHOW CAUSE [CM/ECF 36] ON DEFENDANT JEREMY SANDERS

THIS CAUSE came before the Court upon Plaintiff's Motion for Alternate Service of
Order to Show Cause [CM/ECF 36] on Defendant Jeremy Sanders the (“Motion”), pursuant to
Fed. R. Civ. P. 4(e)(1}, and New York Consolidated Laws CVP § 308(5). This is a case for
copyright infringement arising under United States Copyright Act of 1976, as amended, 17 U.S.C.
§§ 101 et seq. The Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE:

1. Plaintiff's Motion is granted.

2. Plaintiffis permitted to serve Defendant Jeremy Sanders by alternate service, including
posting a copy of this Court’s Order to Show Cause re Default and its Exhibits, and
sending a copy by United States Postal Service first class mail, return receipt requested,
to Defendant at the Last Known Address, 101 West 81" Street, Apt 711, New York,
NY 10024.

3. Plaintiff shall have fourteen (14) days from the date of this Order to serve Defendant

Jeremy Sanders by alternate service.

 
Cassel 11 B8e0VORCSR4AGESKHEP Daocmnernhi2401 AttecdU7ZBAl29 PeRag@abi2

4. The Defendant shall have % © days from the date Alternative Service was
completed to file any opposition to the Order to Show Cause with this Court.

5. Plaintiff shall have S “7 days from the date Alternative Service was
completed to file any reply to the Order to Show Cause with this Court.

6. The hearing initial set on the Order to Show Cause will be continued to

Ooghe, % 2019, at — 0.09 amigo,

SO ORDERED this 2!" "day of bi Jy , 2019,

By: bap Aptil.

UNITED STATES DISTRICT JUDGE

 

 
Cassell B8envORGee4AGkss KP Daotmem3401 FidDGM7BBI29 Pagge iobh2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC,
Case No. 1:18-cv-08694-PGG

Plaintiff,

VS.

JEREMY SANDERS,

Defendant.

 

x

ORDER ON PLAINTIFF’S MOTION FOR ALTERNATE SERVICE OF ORDER TO
SHOW CAUSE [CM/ECF 36] ON DEFENDANT JEREMY SANDERS

THIS CAUSE came before the Court upon Plaintiff's Motion for Alternate Service of
Order to Show Cause [CM/ECF 36] on Defendant Jeremy Sanders the (“Motion”), pursuant to
Fed. R. Civ. P. 4(e)(1), and New York Consolidated Laws CVP § 308(5). This is a case for
copyright infringement arising under United States Copyright Act of 1976, as amended, 17 U.S.C.
§§ 101 et seq. The Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE:

l. Plaintiff's Motion is granted.

2. Piaintiffis permitted to serve Defendant Jeremy Sanders by alternate service, including
posting a copy of this Court’s Order to Show Cause re Defauit and its Exhibits, and
sending a copy by United States Postal Service first class mail, return receipt requested,
to Defendant at the Last Known Address, 101 West 81" Street, Apt 711, New York,
NY 10024.

3, Plaintiff shall have fourteen (14) days from the date of this Order to serve Defendant

Jeremy Sanders by alternate service.

 

 
Cassell B2cQVEBSOO4ARESSaK HP Dectimmerne701 AlftecG7 28129 Prage!DOA2

4. The Defendant shall have % © days from the date Alternative Service was
completed to file any opposition to the Order to Show Cause with this Court.

5. Plaintiff shall have % “Tl days from the date Alternative Service was
completed to file any reply to the Order to Show Cause with this Court.

6. The hearing initial set on the Order to Show Cause will be continued to

O ugha S$ 2019,at_ Orog a.m. AEB.

SO ORDERED this 2!” day of Das , 2019,
By: Featg Apliol D

UNITED STATES DISTRICT JUDGE

 

 
